

114 HR 5669 IH: Creating Opportunities for America’s Laid-off (COAL) Miners Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5669IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Jenkins of West Virginia introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide emergency unemployment compensation to coal mining workers who lost their jobs due to
			 Federal environmental regulations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Creating Opportunities for America’s Laid-off (COAL) Miners Act of 2016. 2.Federal-State agreements  (a) In General Any qualifying State which desires to do so may enter into and participate in an agreement under this Act with the Secretary of Labor (in this Act referred to as the Secretary). Any State which is a party to an agreement under this Act may, upon providing 30 days' written notice to the Secretary, terminate such agreement.
 (b)Qualifying StateFor purposes of subsection (a), a qualifying State means a State in which the coal mining and related industries have been adversely impacted by regulations promulgated by the Environmental Protection Agency or the Department of the Interior, including—
 (1)Alabama; (2)Illinois;
 (3)Indiana; (4)Kentucky;
 (5)Ohio; (6)Pennsylvania;
 (7)Tennessee; (8)Virginia;
 (9)West Virginia; (10)Wyoming; and
 (11)any other State that the Secretary determines— (A)has traditionally relied on coal mining for a substantial portion of its economy; and
 (B)has experienced a significant reduction in coal mining-related activity over the 5-year period preceding the determination, as demonstrated by employment data, per capita income, or other indicators of reduced economic activity.
					
				(c)
				Provisions of agreement
 Any agreement under subsection (a) shall provide that the State agency of the State will make payments of coal mining emergency unemployment compensation to individuals who—
				
					(1)
 have exhausted all rights to regular compensation under the State law or under Federal law with respect to a benefit year (excluding any benefit year that ended before the date of the enactment of this Act);
				
					(2)
 have no rights to regular compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law;
				
					(3)
 are not receiving compensation with respect to such week under the unemployment compensation law of Canada; and
				
					(4)
 are able to work, available to work, and actively seeking work.  (d) Exhaustion of benefits For purposes of subsection (c)(1), an individual shall be deemed to have exhausted such individual's rights to regular compensation under a State law when—
				
					(1)
 no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual's base period; or
				
					(2)
 such individual's rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed.
				
				(e)
				Weekly benefit amount, etc
 For purposes of any agreement under subsection (a)—  (1) the amount of coal mining emergency unemployment compensation which shall be payable to any individual for any week of total unemployment shall be equal to the amount of the regular compensation (including dependents' allowances) payable to such individual during such individual's benefit year under the State law for a week of total unemployment;
				
					(2)
 the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof (including terms and conditions relating to availability for work, active search for work, and refusal to accept work) shall apply to claims for coal mining emergency unemployment compensation and the payment thereof, except—
					
						(A)
 that an individual shall not be eligible for coal mining emergency unemployment compensation under this Act unless, in the base period with respect to which the individual exhausted all rights to regular compensation under the State law, the individual had 20 weeks of full-time insured employment or the equivalent in insured wages, as determined under the provisions of the State law implementing section 202(a)(5) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note); and
					
						(B)
 where otherwise inconsistent with the provisions of this Act or with the regulations or operating instructions of the Secretary promulgated to carry out this Act; and
					
					(3)
 the maximum amount of coal mining emergency unemployment compensation payable to any individual for whom a coal mining emergency unemployment compensation account is established under section 3 shall not exceed the amount established in such account for such individual.
				
				(f)
				Coordination rule
 An agreement under subsection (a) shall apply with respect to a State only upon a determination by the Secretary that, under the State law or other applicable rules of such State, the payment of extended compensation for which an individual is otherwise eligible must be deferred until after the payment of any coal mining emergency unemployment compensation under section 3 for which the individual is concurrently eligible.
			
				(g)
				Unauthorized aliens ineligible
 A State shall require as a condition of eligibility for coal mining emergency unemployment compensation under this Act that each alien who receives such compensation must be legally authorized to work in the United States, as defined for purposes of the Federal Unemployment Tax Act (26 U.S.C. 3301 et seq.). In determining whether an alien meets the requirements of this subsection, a State must follow the procedures provided in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)).
			
				(h)
				Actively seeking work
				
					(1)
					In general
 For purposes of subsection (c)(4), the term actively seeking work means, with respect to any individual, that such individual—  (A) is registered for employment services in such a manner and to such extent as prescribed by the State agency;
					
						(B)
 has engaged in an active search for employment that is appropriate in light of the employment available in the labor market, the individual's skills and capabilities, and includes a number of employer contacts that is consistent with the standards communicated to the individual by the State;
					
						(C)
 has maintained a record of such work search, including employers contacted, method of contact, and date contacted; and
					
						(D)
 when requested, has provided such work search record to the State agency.  (2) Random auditing The Secretary shall establish for each participating State a minimum number of claims for which work search records must be audited on a random basis in any given week.
				
				(i)
				Provision of services and activities
				
					(1)
					In general
 An agreement under subsection (a) shall require the following:  (A) The State which is party to such agreement shall provide reemployment services and reemployment and eligibility assessment activities to each individual who receives coal mining emergency unemployment compensation under this Act, while such individual continues to receive such compensation.
					
						(B)
 As a condition of eligibility for coal mining emergency unemployment compensation for any week—  (i) a claimant who has been duly referred to reemployment services shall participate in such services; and
						
							(ii)
 a claimant shall be actively seeking work (determined applying subsection (g)).  (2) Description of services and activities The reemployment services and in-person reemployment and eligibility assessment activities provided to individuals receiving coal mining emergency unemployment compensation described in paragraph (1)—
					
						(A)
 shall include—  (i) the provision of labor market and career information;
						
							(ii)
 an assessment of the skills of the individual;  (iii) orientation to the services available through the one-stop centers established under title I of the Workforce Investment Act of 1998; and
						
							(iv)
 review of the eligibility of the individual for emergency unemployment compensation relating to the job search activities of the individual; and
						
						(B)
 may include the provision of—  (i) comprehensive and specialized assessments;
						
							(ii)
 individual and group career counseling;  (iii) training services;
						
							(iv)
 additional reemployment services; and  (v) job search counseling and the development or review of an individual reemployment plan that includes participation in job search activities and appropriate workshops.
						
					(3)
					Participation requirement
 As a condition of continuing eligibility for coal mining emergency unemployment compensation for any week, an individual who has been referred to reemployment services or reemployment and eligibility assessment activities under this subsection shall participate in such services or activities, unless the State agency responsible for the administration of State unemployment compensation law determines that—
					
						(A)
 such individual has completed participating in such services or activities; or  (B) there is justifiable cause for failure to participate or to complete participating in such services or activities, as determined in accordance with guidance to be issued by the Secretary.
					3.Coal mining emergency unemployment compensation account
 (a)In generalAny agreement under this Act shall provide that the State will establish, for each eligible individual who files an application for coal mining emergency unemployment compensation, a coal mining emergency unemployment compensation account with respect to such individual's benefit year.
			
				(b)
				Amount in account
				
					(1)
					In general
 The amount established in an account under subsection (a) shall be equal to the lesser of—  (A) 62 percent of the total amount of regular compensation (including dependents' allowances) payable to the individual during the individual's benefit year under such law, or
					
						(B)
 16 times the individual's average weekly benefit amount for the benefit year.  (2) Weekly benefit amount For purposes of this subsection, an individual's weekly benefit amount for any week is the amount of regular compensation (including dependents' allowances) under the State law payable to such individual for such week for total unemployment.
				
				(c)
				Coordination of coal mining emergency unemployment compensation with regular compensation
				
					(1)
 If—  (A) an individual has been determined to be entitled to coal mining emergency unemployment compensation with respect to a benefit year,
					
						(B)
 that benefit year has expired,  (C) that individual has remaining entitlement to coal mining emergency unemployment compensation with respect to that benefit year, and
					
						(D)
 that individual would qualify for a new benefit year in which the weekly benefit amount of regular compensation is at least either $100 or 25 percent less than the individual's weekly benefit amount in the benefit year referred to in subparagraph (A),
					then the State shall determine eligibility for compensation as provided in paragraph (2).
					(2)
 For individuals described in paragraph (1), the State shall determine whether the individual is to be paid coal mining emergency unemployment compensation or regular compensation for a week of unemployment using one of the following methods:
					
						(A)
 The State shall, if permitted by State law, establish a new benefit year, but defer the payment of regular compensation with respect to that new benefit year until exhaustion of all coal mining emergency unemployment compensation payable with respect to the benefit year referred to in paragraph (1)(A).
					
						(B)
 The State shall, if permitted by State law, defer the establishment of a new benefit year (which uses all the wages and employment which would have been used to establish a benefit year but for the application of this paragraph), until exhaustion of all coal mining emergency unemployment compensation payable with respect to the benefit year referred to in paragraph (1)(A).
					
						(C)
 The State shall pay, if permitted by State law—  (i) regular compensation equal to the weekly benefit amount established under the new benefit year, and
						
							(ii)
 coal mining emergency unemployment compensation equal to the difference between that weekly benefit amount and the weekly benefit amount for the expired benefit year.
						
						(D)
 The State shall determine rights to coal mining emergency unemployment compensation without regard to any rights to regular compensation if the individual elects to not file a claim for regular compensation under the new benefit year.
					4.Payments to States having agreements for the payment of coal mining emergency unemployment
			 compensation
			
				(a)
				General rule
 There shall be paid to each State that has entered into an agreement under this Act an amount equal to 100 percent of the coal mining emergency unemployment compensation paid to individuals by the State pursuant to such agreement.
			
				(b)
				Treatment of reimbursable compensation
 No payment shall be made to any State under this section in respect of any compensation to the extent the State is entitled to reimbursement in respect of such compensation under the provisions of any Federal law other than this Act or chapter 85 of title 5, United States Code. A State shall not be entitled to any reimbursement under such chapter 85 in respect of any compensation to the extent the State is entitled to reimbursement under this Act in respect of such compensation.
			
				(c)
				Determination of amount
 Sums payable to any State by reason of such State having an agreement under this Act shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this Act for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that the Secretary's estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.
			5.Financing provisions
 (a)In generalFunds in the extended unemployment compensation account (as established by section 905(a) of the Social Security Act (42 U.S.C. 1105(a))) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a))) shall be used for the making of payments to States having agreements entered into under this Act.
			
				(b)
				Certification
 The Secretary shall from time to time certify to the Secretary of the Treasury for payment to each participating State the sums payable to such State under this Act. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification, by transfers from the extended unemployment compensation account (as so established) to the account of such State in the Unemployment Trust Fund (as so established).
			
				(c)
				Assistance to States
				
					(1)
					Administration
 There are appropriated out of the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1101(a))) of the Unemployment Trust Fund, without fiscal year limitation, such funds as may be necessary for purposes of assisting States (as provided in title III of the Social Security Act (42 U.S.C. 501 et seq.)) in meeting the costs of administration of agreements under this Act.
				
					(2)
					Reemployment services and reemployment and eligibility assessment activities
					
						(A)
						Appropriation
 There are appropriated from the general fund of the Treasury, out of the employment security administration account (as established by section 901(a) of the Social Security Act), without fiscal year limitation, such sums as determined by the Secretary of Labor in accordance with subparagraph (B) to assist participating States in providing reemployment services and reemployment and eligibility assessment activities described in section 2(i).
					
						(B)
						Determination of total amount
 The amount referred to in subparagraph (A) is the amount the Secretary of Labor estimates is equal to—
						
							(i)
 the number of individuals who will receive reemployment services and reemployment eligibility and assessment activities described in section 2(i) in all participating States through the date specified in section 8(a)(2); multiplied by
						
							(ii)
 $85.  (C) Distribution among States Of the amounts appropriated under subparagraph (A), the Secretary of Labor shall distribute amounts to each participating State, in accordance with section 4(c), that the Secretary estimates is equal to—
						
							(i)
 the number of individuals who will receive reemployment services and reemployment and eligibility assessment activities described in section (2)(i) in such State through the date specified in section 8(a)(2); multiplied by
						
							(ii)
 $85.  (d) Appropriations for certain payments There are appropriated from the general fund of the Treasury, without fiscal year limitation, to the extended unemployment compensation account (as so established) of the Unemployment Trust Fund (as so established) such sums as the Secretary estimates to be necessary to make the payments under this section in respect of—
				
					(1)
 compensation payable under chapter 85 of title 5, United States Code; and  (2) compensation payable on the basis of services to which section 3309(a)(1) of the Internal Revenue Code of 1986 applies.
 Amounts appropriated pursuant to the preceding sentence shall not be required to be repaid.(e)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated)—
 (1)to the extended unemployment compensation account (as established by section 905 of the Social Security Act) such sums as the Secretary of Labor estimates to be necessary to make payments to participating States under this Act; and
 (2)to the employment security administration account (as established by section 901 of the Social Security Act) such sums as the Secretary of Labor estimates to be necessary—
 (A)in accordance with subsection (c)(1), to assist such States in meeting the costs of administration of agreements under this Act; and
 (B)in accordance with subsection (c)(2), to assist such States in providing reemployment services and reemployment eligibility and assessment activities described in section 2(h)(2).
					6.Fraud and overpayments
			
				(a)
				In General
 If an individual knowingly has made, or caused to be made by another, a false statement or representation of a material fact, or knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation or of such nondisclosure such individual has received an amount of coal mining emergency unemployment compensation under this Act to which such individual was not entitled, such individual—
				
					(1)
 shall be ineligible for further emergency unemployment compensation under this Act in accordance with the provisions of the applicable State unemployment compensation law relating to fraud in connection with a claim for unemployment compensation; and
				
					(2)
 shall be subject to prosecution under section 1001 of title 18, United States Code.  (b) Repayment In the case of individuals who have received amounts of coal mining emergency unemployment compensation under this Act to which they were not entitled, the State shall require such individuals to repay the amounts of such coal mining emergency unemployment compensation to the State agency, except that the State agency may waive such repayment if it determines that—
				
					(1)
 the payment of such coal mining emergency unemployment compensation was without fault on the part of any such individual; and
				
					(2)
 such repayment would be contrary to equity and good conscience.  (c) Recovery by State Agency  (1) In general The State agency shall recover the amount to be repaid, or any part thereof, by deductions from any coal mining emergency unemployment compensation payable to such individual under this Act or from any unemployment compensation payable to such individual under any State or Federal unemployment compensation law administered by the State agency or under any other State or Federal law administered by the State agency which provides for the payment of any assistance or allowance with respect to any week of unemployment, during the 3-year period after the date such individuals received the payment of the coal mining emergency unemployment compensation to which they were not entitled, in accordance with the same procedures as apply to the recovery of overpayments of regular unemployment benefits paid by the State.
				
					(2)
					Opportunity for hearing
 No repayment shall be required, and no deduction shall be made, until a determination has been made, notice thereof and an opportunity for a fair hearing has been given to the individual, and the determination has become final.
				
				(d)
				Review
 Any determination by a State agency under this section shall be subject to review in the same manner and to the same extent as determinations under the State unemployment compensation law, and only in that manner and to that extent.
 7.DefinitionsIn this Act, the terms compensation, regular compensation, extended compensation, benefit year, base period, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
		8.Applicability
 (a)In generalAn agreement entered into under this Act shall apply to weeks of unemployment—  (1) beginning after the date on which such agreement is entered into; and
				
					(2)
 ending on or before the date that is 24 months after the date of the enactment of this Act. (b)TerminationNo compensation under this title shall be payable for any week subsequent to the last week described in subsection (a)(2).
			